Citation Nr: 1818720	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 16, 1972 to October 30, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's pre-existing left knee disorder, then diagnosed as status post left knee partial meniscectomy, increased in severity beyond its normal progression as a result of service. 


CONCLUSION OF LAW

Service connection for status post left total knee arthroplasty is warranted.  
38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his pre-existing left knee disorder was aggravated by his military service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010). 

Here, the Veteran has a current diagnosis of status post left total knee arthroplasty.  See September 2012 VA examination report.  He testified that following his 1969 meniscectomy and prior to his entry into service, his left knee was asymptomatic.  See January 2017 Board Hearing at 4.  Prior to his entry into service, he was evaluated by a physician, who found a normal lower extremity and noted no disqualifying defects in May 1972, August 1972, and October 1972.  However, the Veteran's status post left knee partial meniscectomy was noted on his service entry examination in May 1972 and thus pre-existed service.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. § 1111; Wagner.  

Thus, the question becomes whether the Veteran's pre-existing left knee disorder was aggravated beyond its normal progression as a result of service.  The Veteran testified that he reinjured his left knee during a basic training obstacle course and was on crutches for five days.  See January 2017 Board Hearing at 5-6.  His service treatment records indicate that he complained of, and was treated for, left knee pain, tenderness and recurrent effusions, as well as medial and anterior laxity of his ligaments, in October 1972.  Notably, he testified that he had no lingering symptoms prior to service, which is consistent with his May 1972 medical history report.  The Veteran has competently and credibly reported the worsening of his left knee disorder since service, to include swelling, catching, and locking.  See January 2017 Board Hearing at 8, see also Layno v. Brown, 6 Vet. App. 465 (1994).  Post-service private treatment records reveal left knee surgeries to include a total left knee replacement and revision procedures, and the Veteran's continuous complaint of left knee pain.  

Furthermore, in favor of a finding of application of the presumption of aggravation is a February 2017 opinion from Dr. J.K., who indicated that the Veteran passed his induction physical, sustained a left knee injury during service that resulted in a medical discharge, that his knee has not returned to its pre-service injury level of severity, and ultimately required left total knee arthroplasty.   

The October 1972 Medical Board finding that the left knee disorder was not aggravated by service is of no probative value, as it contains no rationale.  Additionally, the Board notes the negative opinion provided by the September 2012 VA examiner; however, this opinion does not consider the Veteran's lay reports of an asymptomatic left knee prior to service and ongoing knee pain during basic training and since his separation from service.  Thus, the only probative opinion with supportive rationale is Dr. J.K.'s.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Thus, aggravation of a pre-existing left knee disorder is established and in accordance with 38 C.F.R. § 3.306, service connection for status post left total knee arthroplasty is established.



ORDER

Service connection for a status post left total knee arthroplasty is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


